Exhibit 10.2

 

Written Description of Option Acceleration

Effectuated by the Compensation Committee

of the Board of Directors of KVH Industries, Inc.

on December 9, 2005

 

On December 9, 2005, the Compensation Committee of the Board of Directors of KVH
Industries, Inc. (the “Company”) voted to accelerate the vesting of all stock
options that (i) were issued by the Company and outstanding on that date under
the Company’s Amended and Restated 1996 Incentive and Nonqualified Stock Option
Plan and 2003 Incentive and Nonqualified Stock Option Plan and (ii) had exercise
prices equal to or greater than ten percent (10%) above the closing price of the
common stock of the Company on December 8, 2005, as reported by the Nasdaq Stock
Market, Inc. On such date, the closing market price was $9.93.

 

As a result of this acceleration, all such stock options became immediately
exercisable in full but otherwise continued to have all of the same terms and
conditions as immediately before the acceleration, including the same exercise
price and termination date.

 

The acceleration of vesting extended to all holders of stock options that met
the foregoing criteria, including any directors and executive officers of the
Company who held such stock options.